Title: From Thomas Jefferson to New York Legislature, 10 December 1807
From: Jefferson, Thomas
To: New York Legislature,Maryland Legislature


                        
                            Dec. 10. 07.
                        
                        I recieved in due season the Address of the Legislature of    bearing date the   of   in which, with their approbation of the general course of my administration, they were so good as to express their desire
                            that I would consent to be proposed again, to the public voice, on the expiration of my present term of office.
                            entertaining, as I do, for the legislature of   those sentiments of high
                            respect which would have prompted an immediate answer, I was certain, nevertheless, they would approve a delay which had
                            for it’s object to avoid a premature agitation of the public mind on a subject so interesting as the election of a chief
                            magistrate.
                        That I should lay down my charge at a proper period, is as much a duty as to have borne it faithfully. if
                            some termination to the services of the chief magistrate be not fixed by the constitution, or supplied by practice, his
                            office, nominally for years, will, in fact, become for life; and history shews how easily that degenerates into an
                            inheritance. believing that a representative government, responsible at short periods of election, is that which produces
                            the greatest sum of happiness to mankind, I feal it a duty to do no act which shall essentially impair that principle; and
                            I should unwillingly be the person who, disregarding the sound precedent set by an illustrious predecessor, should furnish
                            the first example of prolongation beyond the second term of office.
                        Truth also requires me to add that I am sensible of that decline which advancing years bring on; and feeling
                            their physical, I ought not to doubt their Mental effect. happy if I am the first to percieve & to obey this admonition
                            of nature, and to sollicit a retreat from cares too great for the wearied faculties of age.
                        For the approbation which the Legislature of    has been
                            pleased to express of the principles & measures pursued in the management of their affairs, I am sincerely thankful:
                            and should I be so fortunate as to carry into retirement the equal approbation & good will of my fellow citizens
                            generally, it will be the comfort of my future days, and will close a service of forty years with the only reward it ever
                            wished.
                        
                            Th: Jefferson
                            
                        
                        
                            
                                [in left margin at top of page:]
                            
                     
                        
                           
                              Vermont
                              06. Nov. 5.
                              
                           
                           
                              R. Island.
                              07. Feb. 27.
                              
                           
                           
                              N. York.
                              Mar. 13.
                              
                           
                           
                              Pensva.
                              Apr. 13
                              
                           
                           
                              Maryland
                              Jan. 3
                              
                           
                           
                              Georgia.
                              06. Dec. 6.
                              
                           
                        
                     
                            
                        
                    